PER CURIAM.
The appealed order dismissed the information filed against Ochran for prearrest delay because approximately 16 months intervened between the time of the alleged offense and Ochran’s arrest.
Our survey of the record reflects that Ochran has not suffered actual prejudice on account of the delay. Moreover, there is no evidence that the delay was intentionally caused by the State in order to gain a tactical advantage. Finding no other basis to support the trial court decision we reverse and remand with instructions to reinstate the information upon authority of U.S. v. McGough, 510 F.2d 598 (5th Cir. 1975); U.S. v. Avalos, 541 F.2d 1100 (5th Cir.1976); State v. Newman, 367 So.2d 251 (Fla. 4th DCA 1971) and Howell v. State, 418 So.2d 1164 (Fla. 1st DCA 1982).
Reversed and remanded with instructions.
LETTS, C.J., HERSEY and WALDEN, JJ., concur.